DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            KEVIN ROLAND,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D18-3033

                              [April 3, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case No. 11-16684CF10A.

   Kevin Roland, South Bay, pro se.

  Ashley B. Moody, Attorney General, Tallahassee, and Melynda L.
Melear, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Kevin Roland appeals a sanction order prohibiting further pro se filing.
Although he repeated a meritless postconviction claim, we find that the
trial court erred in prohibiting further pro se filing without a warning or
additional circumstances showing that Roland egregiously abused the
legal process.

    Following a jury trial, Roland was convicted of robbery and sentenced
to 20 years in prison as a habitual offender with a 15-year mandatory
minimum as a prison releasee reoffender (PRR). His conviction was
affirmed on direct appeal, and he filed a timely rule 3.850 motion raising
four claims. One claim alleged that the State failed to prove that he
qualified for the enhanced sentences because the poor quality of the
fingerprints on a prior conviction could not be used for comparison.
However, there was another copy of the fingerprints in the record that
permitted a comparison. The rule 3.850 motion was summarily denied
and affirmed on appeal.
   Two years later, Roland filed this rule 3.800(a) motion or petition for
writ of habeas corpus. He again argued that the State failed to show that
he qualified for a PRR sentence because an expert was unable to match
his fingerprints to those on a predicate conviction. He maintained that the
State could not use this prior conviction to establish his prior release date
from prison. He did not allege that he did not actually qualify for PRR
sentencing, only that the State did not prove his prior release date.

    The State showed that the claim was meritless because the trial court
could rely on another copy of the certified conviction in the court record
and the prison records provided enough identifying information to confirm
it was him. See Sustakoski v. State, 992 So. 2d 306, 308 (Fla. 4th DCA
2008); Moore v. State, 944 So. 2d 1063, 1064 (Fla. 4th DCA 2006). In
addition, unless he did not actually qualify, a defect in the sentencing
procedure would not make the sentence illegal. Ives v. State, 993 So. 2d
117, 121 (Fla. 4th DCA 2008). Because he was repeating a claim that was
already decided, the State asked the trial court to prohibit further pro se
filing.

   The trial court denied the rule 3.800(a) motion. After receiving a
response to an order to show cause pursuant to State v. Spencer, 751 So.
2d 47 (Fla. 1999), the court prohibited Roland from further pro se filing.

   An order prohibiting further pro se filing is reviewed for an abuse of
discretion. Ashe v. State, 106 So. 3d 956, 957 (Fla. 4th DCA 2013).

   Roland argues the sanction is an abuse of discretion because this was
only his second postconviction motion. The State answers that the
sanction was appropriate because Roland previously raised this issue and
his claim was not cognizable in the pleading.

    A court may refer a prisoner who has filed a frivolous postconviction
motion to the Department of Corrections for disciplinary proceedings
under section 944.279, Florida Statutes. “Under section 944.279, a court
may sanction any frivolous post-conviction filing and/or appeal regardless
of the prisoner’s history of filing.” Johnson v. State, 44 So. 3d 198, 200
(Fla. 4th DCA 2010). We agree that Roland’s repetition of this meritless
claim was frivolous. But, this Court has recognized that prohibiting all
pro se filing is considered an “extreme remedy” for “curtailing the egregious
abuse of judicial processes.” Gaston v. State, 141 So. 3d 627, 628 (Fla.
4th DCA 2014); see also Bivins v. State, 35 So. 3d 67, 69 (Fla. 1st DCA
2010) (reversing a prohibition on further pro se filing where the defendant
filed a single pro se motion raising a variation of an issue that the trial
court already denied and ordered that it would not reconsider). Before

                                     2
prohibiting all pro se filing, courts should consider whether a warning
order or disciplinary referral may suffice to preserve judicial economy and
protect the interests of justice.

    Here, although Roland repeated an issue that was already denied on
the merits, his limited pro se filings do not demonstrate egregious abuse
of the postconviction process warranting the extreme sanction imposed in
this case. Accordingly, the sanction order is reversed. On remand, the
trial court may issue a warning.

   Reversed and remanded.

DAMOORGIAN, LEVINE and FORST, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    3